DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/650,734 (“’734 Reissue Application” or “instant application”), having a filing date of 14 July 2017.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,081,828 (“’828 Patent”) titled “NETWORK ADDRESSABLE STORAGE CONTROLLER WITH STORAGE DRIVE PROFILE COMPARISON”, which issued on 14 July 2015 with claims 1-27 (“issued claims”).  The application resulting in the ‘734 Patent was filed on 13 January 2015 and assigned U.S. patent application number 14/596,179 (“’179 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘828 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  


III. Priority
The ‘179 Application was a continuation-in-part of U.S. Application No. 14/266,603 (“parent application”), now U.S. Patent No. 8,935,567, which was filed on 30 April 2014.

As a reissue application, the instant application is entitled to the priority date of the ’828 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 30 April 2014, the effective filing date of the parent application, to the extent that the claims are fully supported by the parent application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found several instances where applicants have included lexicographic definitions.  For the purposes of claim interpretation, the examiner will interpret these terms in accordance with Applicants’ lexicographic definition.  See MPEP § 2111.01.IV.
Multi-Storage-Drive Chassis is defined as “a storage architecture that includes a chassis, backplane, and various circuitry (e.g., power supply, a centralized chassis controller, or the like) for enabling use of a plurality of storage drives.”
Radio Adapter is defined as “an electronic component, device, computer, and the like, that is located in a wireless multi-storage-drive chassis and provides wireless communication with one or more wireless storage drive controllers.”
Storage Drive is defined as “a device for storing data.”
Controller or Controller Computer is defined as “a computer or physical device that is separate from a typical/non-specific/general storage drive and separate from a 

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
 

VI. Applicant’s Response
Applicant’s response (“Response”), filed 21 May 2021, includes Remarks and an amendment to the claims.  Claims 1-3, 6, 11, 16, 21, 27, 28, and 33 have been amended.  Claims 7, 17, and 38-42 were previously canceled.
Claims 1-6, 8-16, and 18-37 are now pending in the application.

VII. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Amendment Objection
In view of the corrected statement of support, the pending objection under 37 C.F.R. § 1.173(c) is withdrawn.
Applicant also argues that the deficiencies in the change markings noted in the last Office action are corrected with the instant response.  However, this is not the case.
37 C.F.R. § 1.173(d)(1) requires deleted subject matter to be surrounded by brackets, but the amended independent claims include strikethroughs instead.

These problems are addressed below, however, in an Examiner’s Amendment.

Written Description
In view of Applicant’s amendment to the claims, the pending rejections under 35 U.S.C. § 112(a) are withdrawn.
The associated rejections under 35 U.S.C. § 251 are likewise withdrawn.

VIII. Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed 29 March, 21 May, and 14 June 2021, have been received and entered into the record.  Since the Information Disclosure Statements comply with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached forms PTO-1449.

IX. EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner's amendment was given in an interview with attorney Piers A. Blewett on 30 June 2021.

The application has been amended as follows: 


1.    (Amended) A wireless controller computer, comprising:
a first connector that is operative to be coupled with a storage-drive connector of a storage drive;
a wireless interface that is operative to wirelessly communicate via a waveguide, located in a multi-storage-drive chassis, with one or more other wireless controller computers and a radio adapter that provides communication over a network with one or more network computers;
a memory device for storing instructions;
a processor device that is operative to execute the instructions to perform actions, including:

converting at least a portion of communication received through the wireless interface from the Ethernet protocol into the storage-drive protocol for output through the first connector;
wirelessly communicating with one or more other wireless controller computers to cooperatively manage operation of the storage drive and one or more other storage drives correspondingly coupled to the one or more other wireless controller computers;
monitoring performance of the storage drive;
generating a plurality of profiles for the storage drive based on the monitored performance of power consumption for a plurality of states of the storage drive, wherein the plurality of states include a start-up state, an idle state, an initial access state, and a sustained read/write state;
determining if the storage drive is potentially failing based on variations in the storage drive’s plurality of profiles as compared to other profiles for the one or more other storage drives that is correspondingly coupled to the one or more other wireless controller computers; and
providing an alert regarding the determined potentially failing storage drive.

 or more other storage drives correspondingly coupled with the one or more other wireless controller computers.
3.    (Amended) The wireless controller computer of Claim 1, wherein the wireless controller computer is operative to communicate - independent of the radio adapter - with the [at least] one or more other wireless controller computers to manage distributed data storage and recovery between the storage drive and the one or more other storage drives correspondingly coupled with the one or more other wireless controller computers.
4.    (Original) The wireless controller computer of Claim 1, wherein the wireless controller computer enables the storage drive to be network addressable independent and separate from other storage drives.
5.    (Original) The wireless controller computer of Claim 1, further comprising:
at least one storage drive is a different type than another type of the storage drive; and
a physical shape of the wireless controller computer is operative to fit adjacent to the storage-drive connector and occupy less space than is bounded by peripheral edges of an end of a separate housing of the storage drive coupled to the storage-drive connector.

determining additional information that is included in the plurality of [a] profiles of the storage drive, wherein the [profile] additional information includes at least a history of one or more of the plurality of states of power consumption, temperature, [or] and latency of the storage drive; and
determining when the storage drive is exhibiting failure characteristics based on a comparison of the plurality of profiles of the storage drive to [with] the other profiles of the one or more other storage drives.
7.    (Canceled)
8.    (Original) The wireless controller computer of Claim 1, wherein the first connector is a Serial Advanced Technology Attachment (SATA) connector, and wherein the wireless interface supports at least one standard protocol, including WiFi (IEEE 802.11), Bluetooth (IEEE 802.15.1), WiMax (IEEE 802.16), or MiWi (IEEE 802.15.4).
9.    (Original) The wireless controller computer of Claim 1, wherein the processor device is operative to execute further instructions to perform further actions, comprising:
providing a request to backup the storage drive to an administrator of the storage drive;

modifying an amount of power supplied to the storage drive.
10.    (Original) The wireless controller computer of Claim 1, wherein the processor device is operative to execute further instructions to perform further actions, comprising:
determining one or more parameters of the storage drive;
determining a power supply of the multi-storage-drive chassis;
determining one or more power-up sequences for the storage drive based on the determined storage drive parameters and the determined power supply; and
employing one of the one or more power-up sequences that is optimal based on a request to access data on at least the storage drive.
11.    (Amended) A system for managing operation of a plurality of storage drives, comprising:
a wireless multi-storage-drive chassis, including:
a power supply for supplying power to the plurality of storage drives and a plurality of wireless controller computers that are correspondingly coupled to each storage drive;
a backplane for enabling communication with each storage drive located within the chassis;

each of the plurality of wireless controller computers, including:
a first connector that is operative to be coupled with a storage-drive connector of a storage drive,
a wireless interface that is operative to wirelessly communicate via a waveguide with the radio adapter and one or more other wireless controller computers;
a memory device for storing instructions;
a processor device that is operative to execute the instructions to perform actions, including:
converting one or more portions of communication received through the first connector from a storage-drive protocol into an Ethernet protocol for output through the wireless interface;
converting one or more portions of communication received through the wireless interface from the Ethernet protocol into the storage-drive protocol for output through the first connector;
communicating with one or more other wireless controller computers to cooperatively manage operation of the storage drive and one or more other storage drives correspondingly coupled to the one or more other wireless controller computers;
monitoring performance of the storage drive;
 plurality of profiles for the storage drive based on the monitored performance of power consumption for a plurality of states of the storage drive, wherein the plurality of states include a start-up state, an idle state, an initial access state, and a sustained read/write state;
determining if the storage drive is potentially failing based on variations in the storage drive’s plurality of profiles as compared to other profiles for the one or more other storage drives that is correspondingly coupled to the one or more other wireless controller computers; and
providing an alert regarding the determined potentially failing storage drive.
12.    (Amended) The system of Claim 11, wherein each wireless controller computer is operative to communicate - independent of the radio adapter--- with the one or more other wireless controller computers to manage power-up sequences of the storage drive and the one or more other storage drives correspondingly coupled with the one or more other wireless controller computers.
13.    (Amended) The system of Claim 11, wherein each wireless controller computer is operative to communicate - independent of the radio adapter - with the one or more other wireless controller computers to manage distributed data storage and recovery between the storage drive and the one or more other storage drives correspondingly coupled with the one or more other wireless controller computers.

15.    (Original) The system of Claim 11, further comprising:
one or more storage drives is a different type than another type of the storage drives; and
a physical shape of the wireless controller computer is operative to fit adjacent to the storage-drive connector and occupy less space than is bounded by peripheral edges of an end of a separate housing of the storage drive coupled to the storage-drive connector.
16.    (Amended) The system of Claim 11, wherein the processor device is operative to execute further instructions to perform further actions, comprising:
determining additional information that is included in the plurality of [one or more] profiles of the storage drive, wherein the [profile] additional information includes [one or more of] at least a history of one or more of the plurality of states of power consumption, temperature, [or] and latency of the storage drive; and
determining when the storage drive is exhibiting failure characteristics based on a comparison of the [one or more] plurality of profiles of the storage drive to the other profiles [determined for] of the one or more other storage drives.
17.    (Canceled)

19.    (Original) The system of Claim 11, wherein the processor device is operative to execute further instructions to perform further actions, comprising:
providing a request to backup the storage drive to an administrator of the storage drive;
alerting the administrator of the storage drive of a potentially failing storage drive; and
modifying an amount of power supplied to the storage drive.
20.    (Original) The system of Claim 11, wherein the processor device is operative to execute further instructions to perform further actions, comprising:
determining one or more parameters of the storage drive;
determining a power supply of the multi-storage-drive chassis;
determining one or more power-up sequences for the storage drive based on the determined storage drive parameters and the determined power supply; and
employing one of the one or more power-up sequences that is optimal based on a request to access data on the storage drive.

converting one or more portions of communication received through a first connector of the wireless controller computer from a storage-drive protocol into an Ethernet protocol for output through a wireless interface of the wireless controller computer, wherein the first connector is operative to be coupled with a storage-drive connector of the storage drive;
converting one or more portions of communication received through the wireless interface from the Ethernet protocol into the storage-drive protocol for output through the first connector, wherein the wireless interface is operative to communicate wirelessly via a waveguide with a radio adapter that provides communication over a network with one or more network computers,
wirelessly communicating with one or more other wireless controller computers to cooperatively manage operation of the storage drive and one or more other storage drives correspondingly coupled to one or more other wireless controller computers;
monitoring performance of the storage drive;
generating a plurality of profiles for the storage drive based on the monitored performance of power consumption for a plurality of states of the storage drive, wherein the plurality of states include a start-up state, an idle state, an initial access state, and a sustained read/write state;
 plurality of profiles as compared to other profiles determined for one or more other storage drives that is correspondingly coupled to the one or more other wireless controller computers; and
providing an alert regarding the determined potentially failing storage drive.
22.    (Original) The method of Claim 21, wherein the wireless controller computer performs further actions, including:
providing a request to backup the storage drive to an administrator of the storage drive;
alerting the storage drive administrator of the potentially failing storage drive; and
modifying an amount of power supplied to the storage drive.
23.    (Original) The method Claim 21, wherein the wireless controller computer performs further actions, including:
determining one or more parameters of the storage drive;
determining a power supply of the multi-storage-drive chassis;
determining one or more power-up sequences for the storage drive based on the determined storage drive parameters and the determined power supply; and
employing one of the one or more power-up sequences that is optimal based on a request to access data on at least the storage drive.

communicating - independent of the radio adapter - with the one or more other wireless controller computers to manage power-up sequences of the storage drive and the one or more other storage drives correspondingly coupled with the one or more other wireless controller computers.
25.    (Original) The method of Claim 21, wherein communicating with the one or more other wireless controller computers, includes:
communicating - independent of the radio adapter - with the one or more other wireless controller computers to manage distributed data storage and recovery between the storage drive and the one or more other storage drives correspondingly coupled with the one or more other wireless controller computers.
26.    (Original) The method of Claim 21, wherein the storage drive is independently network addressable and separate from other storage drives, and wherein a physical shape of the wireless controller computer is operative to fit adjacent to the storage-drive connector and occupy less space than is bounded by peripheral edges of an end of a separate housing of the storage drive coupled to the storage-drive connector.
27.    (Amended) The method of Claim 21, wherein the wireless controller computer performs further actions, comprising:
determining additional information that is included in the plurality of [a] profiles of the storage drive, wherein the [profile] additional information includes at least a  or more of the plurality of states of power consumption, temperature, [or] and latency of the storage drive; and
determining when the storage drive is exhibiting failure characteristics based on a comparison of the plurality of profiles of the storage drive to [with] the other profiles of the one or more other storage drives.
28.    (New) A controller computer, comprising:
a first connector that is operative to be coupled with a storage-drive connector of a storage drive;
a second connector that is operative to be coupled to a non-wireless network interface of a multi-storage-drive chassis, wherein the controller computer communicates through the second connector over a network with one or more wireless controller computers, one or more network computers, or one or more other controller computers;
one or more processors that perform actions that enable operations performed by the controller computer, including:
converting communication received by the first connector and the second connector between a storage-drive protocol presented at the first connector and a non-wireless network protocol presented at the second connector; and
enabling management of the operation of the storage drive;
monitoring performance of the storage drive;
generating a plurality of profiles for the storage drive based on the monitored performance of power consumption for a plurality of states of the storage drive, wherein the plurality of states include a start-up state, an idle state, an initial access state, and a sustained read/write state;
determining if the storage drive is potentially failing based on variations in the storage drive’s plurality of profiles as compared to other profiles for one or more other storage drives that is correspondingly coupled to the one or more wireless controller computers or the one or more other controller computers; and
providing an alert regarding the determined potentially failing storage drive.
29.    (New) The controller computer of Claim 28, wherein the one or more processors perform further actions, comprising communicating with the one or more wireless controller computers, the one or more network computers, or the one or more other controller computers to cooperatively manage operation of the storage drive and the one or more other storage drives coupled to their corresponding wireless controller computer or other controller computer.
30.    (New) The controller computer of Claim 28, wherein the one or more processors perform further actions, comprising enabling the one or more network computers to independently address and manage the operation of the storage drive.
31.    (New) The controller computer of Claim 28, wherein the one or more processors perform further actions, comprising enabling one of the one or more network computers to operate as a master network computer, wherein the master network computer provides independent instructions to one or more of the controller computer or the one or more wireless controller computers to operate as a slave and perform one or more of accessing data, saving data, deleting data, powering up its coupled storage drive, or depowering its coupled storage drive.
32.    (New) The controller computer of Claim 28, wherein the network interface includes a wireless interface that enables communication with the one or more wireless controller computers or the one or more network computers.
33.    (New) A processor readable non-transitory storage media that includes instructions for a method for managing operations of a storage drive coupled to a controller computer over a network, wherein the controller computer employs one or more processors to execute the instructions to perform actions, comprising:
enabling operations performed by one or more network computers, including:
employing a first connector to couple with a storage-drive connector of the storage drive;
employing a second connector to couple with a non-wireless network interface of a multi-storage-drive chassis, wherein the controller computer communicates through the second connector over the network with one or more wireless controller computers, the one or more network computers, or one or more other controller computers;
converting communication received by the first connector and the second connector between a storage-drive protocol presented at the first connector and a non-wireless network protocol presented at the second connector; and
enabling management of the operation of the storage drive;
 monitoring performance of power consumption of the storage drive;
generating a plurality of profiles for the storage drive based on the monitored performance of power consumption for a plurality of states of the storage drive, wherein the plurality of states include a start-up state, an idle state, an initial access state, and a sustained read/write state;
determining if the storage drive is potentially failing based on variations in the storage drive’s plurality of profiles as compared to other profiles for one or more other storage drives that is correspondingly coupled to the one or more wireless controller computers or the one or more other controller computers; and
providing an alert, regarding the determined potentially failing storage drive.
34.    (New) The processor readable non-transitory storage media of Claim 33, wherein the one or more processors execute the instructions to perform further actions, comprising:
communicating with the one or more wireless controller computers, the one or more network computers or the one or more other controller computers to cooperatively manage operation of the storage drive and the one or more other storage drives coupled to their corresponding other controller computer or wireless controller computer.
35.    (New) The processor readable non-transitory storage media of Claim 33, wherein the one or more processors execute the instructions to perform further actions, comprising:
enabling the one or more network computers to independently address and manage the operation of the storage drive.
36.    (New) The processor readable non-transitory storage media of Claim 33, wherein the one or more processors execute the instructions to perform further actions, comprising:
enabling one of the one or more network computers to operate as a master network computer, wherein the master network computer provides independent instructions to one or more of the controller computer, the one or more wireless controller computers, or the one or more other controller computers to operate as a slave and perform one or more of accessing data, saving data, deleting data, powering up its coupled storage drive, or depowering its coupled storage drive.
37.    (New) The processor readable non-transitory storage media of Claim 33, wherein the network interface includes a wireless interface that enables communication with the one or more wireless controller computers, the one or more network computers, or the one or more other controller computers.
38-42.    (Canceled)

X. Allowable Subject Matter
Claims 1-6, 8-16, and 18-37 are allowed.

The following is a statement of reasons for allowance.

The prior art of record fails to disclose or fairly suggest a controller computer, system, method, and processor readable non-transitory storage media wherein a potentially failing storage drive is identified by generating and comparing a plurality of power consumption profiles for a plurality of states of the storage drive, wherein the plurality of states include a start-up state, an idle state, an initial access state, and a sustained read/write state, based on variations in the storage drive’s plurality of profiles as compared to other profiles for one or more other storage drives.

XI. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '828 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '828 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '828 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                            
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
30 June 2021